Exhibit 10.10

 

LOGO [g296052page14.jpg]

LOAN EXTENSION AGREEMENT

Account Number 10202200978

This Loan Extension Agreement (hereinafter referred to as “Agreement”) made and
entered into this 1st day of April, 2005, by and between Intellinetics Inc.
(collectively referred to as “Borrower”), and The Delaware County Bank and Trust
Company, 110 Riverbend Avenue, Lewis Center, Ohio 43035 (hereinafter referred to
as “Lender”).

WHEREAS, the Borrower executed and delivered to the Lender a certain Promissory
Note dated March 24, 2004, for the principal sum of $201,024.00; that Matured on
April 1, 2005, and

WHEREAS, the parties hereto desire to modify the original Note to extend the
maturity date on said Note:

NOW THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged the parties hereto agree as follows:

1. The maturity date on said Note shall be April 15, 2006.

All other terms and conditions in the original Note shall remain in full force
and effect and the parties hereto agree that the only purpose of this Extension
Agreement is to change the maturity date.

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement this 1st
day of April, 2005

 

LENDER:     BORROWER:

THE DELAWARE COUNTY BANK

AND TRUST COMPANY

    INTELLINETICS INC. By:   /s/     James L. Bandeen             By:   /s/    
Matthew L. Chretein           James L. Bandeen       Matthew L. Chretein  
Assistant Vice President       President

COSIGNER:     BY:   /s/     Matthew L. Chretein             BY:   /s/     Robert
J. D’Orazio          

Matthew L. Chretein

Individually

     

Robert J. D’Orazio

Individually

BY:   /s/     A. Michael Chretein               $258.26 Interest due as of April
1, 2005  

A. Michael Chretein

Individually

     

110 Riverbend Avenue, P.O. Box 1001, Lewis Center, Ohio 43035

(740) 657-7000 • webdcb.com